—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of (1) an order of the Supreme Court, Queens County (Price, J.), dated June 21,1995, as denied their motion to compel a response to their demands for disclosure, granted the cross motion by the defendant City of New York for a protective order, and vacated items one through six of the plaintiffs’ demands for disclosure, and (2) an order of the same court dated September 29, 1995, as, (a) upon granting renewal, adhered to the original determination, and Ob) denied that branch of the plaintiffs’ motion which sought a deposition of an additional representative of the defendant City of New York.
Ordered that the appeal from the order dated June 21, 1995, is dismissed, as that order was superseded by the order dated September 29, 1995, made upon renewal; and it is further,
Ordered that the order dated September 29, 1995, is reversed insofar as appealed from, on the law, upon renewal, the plaintiffs’ motion to compel a response to their demands for disclosure is granted, the cross motion by the defendant City of New York for a protective order is denied, that branch of the plaintiffs’ motion which sought a deposition of an additional representative of the defendant City of New York is granted, and the order dated June 21, 1995, is modified accordingly; and it is further,
Ordered that the plaintiffs are awarded one bill of costs; and it is further,
Ordered that the time of the defendant City of New York to provide an additional representative for a deposition is extended until 30 days after the service upon it of a copy of this decision and order, with notice of entry.
The documents sought by the plaintiffs in items one through six of their disclosure demands are relevant to the issue of actual or constructive notice on the part of the City of New York and thus are material and necessary to the prosecution of the plaintiffs’ case (see, CPLR 3101 [a]; Allen v CrowellCollier Publ. Co., 21 NY2d 403).
Under the circumstances at bar, where, inter alia, the representative of the City who was already deposed had insufficient knowledge, the plaintiffs are entitled to depose an additional representative of the City (see, Zollner v City of New York, 204 AD2d 626). Bracken, J. P., Copertino, Joy, Florio and McGinity, JJ., concur.